Title: [September 1772]
From: Washington, George
To: 




Septr. 1st. Rid to the Ferry & from thence to the Mill. In the Afternoon Doctr. Rumney came & lodgd all Night.
 


2. Rid to the Ditchers at the Mill the Doctr. going away after Breakfast.
 


3. Rid to the Ditchers again.
 


4. Set out with Mrs. Washington & Miss Custis (attended by Mr. Custis) on a Visit to Mr. Boucher &ca. Breakfasted at Mr.

Wm. Digges’s (the Horses & carriage being got over the day before) and dined at Mr. Bouchers with Govr. Eden and Mr. Calvert & his two Daughters.

	
   
   In June, Jonathan Boucher had married Eleanor Addison (1739–1784) of Oxon Hill, niece of his benefactor Rev. Henry Addison. The Washingtons had intended to pay their respects to the newlyweds earlier in the summer but had been prevented by “Harvest, Company, and one thing or another” (GW to Boucher, 18 Aug. 1772, DLC:GW). Benedict Calvert’s two eldest daughters were Elizabeth (Betsey) Calvert (born c.1752) and Eleanor (Nelly) Calvert (1754–1811). Unknown to the Washingtons or the Bouchers, Jacky Custis was at this time courting Nelly Calvert. When their romance did become known several months later, Boucher was shocked: “Never . . . had I the most distant Suspicion of any such Thing’s being in Agitation,” he wrote GW. “You will remember, I always thought, that He was enamoured of Miss Betsey [Calvert]; tho’ even in that, I suspected not, that there was any Likelihood of its be coming so serious, without my first knowing more of it” (8 April 1773, DLC:GW).



 


5. Dined at the same place & in the said Company. Mr. Calvert & Daughters went away in the Afternoon.
 


6. Went to Church with Govr. Eden in his Phaeton.


   
   St. Barnabas Church, located several miles southeast of Mount Lubentia, was the parish church for Jonathan Boucher’s parish of Queen Anne.



 


7. Dined at Mr. Calverts (going with the Govr. in his Phaeton & calling at Mr. Sprigs). Mr. Igns. Digges & Family dind here also—we lodgd—they retd.


   
   Osborne Sprigg, Jr., son of Osborne Sprigg (1707–1750) and Rachel Belt Sprigg, lived less than two miles northwest of Boucher’s house in Prince George’s County.



 


8. At Mr. Calverts all day and Night. The Govr. returnd to Annapolis this Morning.
 


9. Mr. Boucher who came to this place with us returnd home early this Morning. We dined at Mr. Igns. Digges with a good deal of Compa. among whom Mr. Calverts D[aughte]rs he himself going to Annapolis.
 


10. At Mr. Digges’s all day. Miss Calverts came, & returnd in the afternoon.
 


11. Returnd home by the way of Mr. William Digges’s where we Dined & where my Boats met us.
 



   
12. Rid to Muddy hole, Doeg Run, Mill & Ferry Plantations—also to the Ditchers in my Mill Race.
 


13. At home all day; In the Afternoon Mr. Willis came & lodgd.
 


14. Set out for Fredericksburg about 7 Oclock; Dined & Fed my Horses at Peytons on Acquia & reachd Fredericksburg abt. Dusk. Lodgd at my Mothers.


   
   GW’s purpose in going to Fredericksburg at this time was to meet with other veteran officers of the French and Indian War “to consider of a proper method to obtain the Lands granted” by the king’s Proclamation of 1763 (resolutions of veteran officers, 15 Sept. 1772, MoSW).



 


15. Rid to my two Plantations on the River & returnd to Mr. Lewis’s to Dinner. Spent the Eveng. at Weedons.


   
   GW was preparing to advertise Ferry Farm in the Virginia Gazette “To be sold, rented, or exchanged, for back lands in any of the northern counties” of Virginia (5 Nov. 1772). Fielding Lewis agreed to act as GW’s Fredericksburg agent in this business.



   
   Weedon’s tavern was probably the scene of today’s meeting of the veteran officers. Fourteen officers, including GW, were present and agreed to organize in order to push their claims. Each man was to be assessed £3 for every thousand acres claimed, and five officers living in the Fredericksburg neighborhood were appointed to disburse the collected money for surveying and other expenses (resolutions of veteran officers, 15 Sept. 1772, MoSW).



 



16. Dined at my Brother Chas. & spent the Evening at Colo. Lewis’s.


   
   GW today recorded paying his mother £30 cash in the presence of brother Charles (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 45).



 


17. Set of on my return home. Dined at Dumfries & reachd home abt. Dusk. Found Mrs. French & her Daughter & Miss Molly Manly here.
 


18. Went upon the Survey & Division of Wades Land between Barry & me. Colo. West, Mr. Jno. West, Captn. McCarty, & Captn. Darrel Commrs. came home with me as did Val. Crawford Mr. Geo. West & Chs. West.


   
   As ordered by the court on 20 Aug., George West divided the disputed tract on Dogue Creek, allotting 75 acres to GW and 118 acres to William Barry (GW’s list of quitrent lands for 1772, DLC:GW). GW received less land, probably because he received riparian rights on the creek as part of his share of the property. Almost 11 years later GW bought the 118 acres from William Barry and his wife, Sarah, for £150 Virginia currency (deed of William and Sarah Barry to GW, 16 June 1783, ViMtvL).



 


19. Went on the same business again to day. Mrs. French &ca. went away after Breakfast. Colo. West Jno. West came home with me to Dinnr. & went afterwds.
 


20. At home all day—Weather clear and Warm with but little Wind.
 


21. Went up to Court at Alexa. Dined at Arrels, & supped at Arrels. Lodged at my own House.


   
   The court met 21–24 Sept., and GW was present the first three days (Fairfax County Order Book for 1772–74, 118–31, Vi Microfilm).



 


22. In Alexandria Still. Dined and Supped at Arrels.

	
   
   GW today paid John West, Jr., £436 9s. for the land near Mount Vernon that West had previously agreed to sell to him (see main entry for 29 April 1769). Two separate tracts were specified in the deeds: the undisputed section which GW had been renting from West since 18 Sept. 1770, said here to contain 196 acres, and the six-acre strip over which West and John Posey had been contending. Having bought Posey’s rights to the strip 8 June 1772, GW with this purchase effectively ended the dispute between the two men and established his own unchallengeable right to that land (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 41; West’s deed to GW, 21 Sept. 1772, MoSW; excerpt from West’s deed to GW, 22 Sept. 1772, American Art Assoc. Catalogue, 21–22 Jan. 1926, Item 295).



 



23. In Alexandria till the Afternoon. Dined at Arrels & came home with Colo. Fairfax & Val. Crawford.
 


24. Went with Colo. Fairfax to Survey Charles Wests land—wch. I finished a little before Night. Mr. Bryan Fairfax came here.

	
   
   GW and Fairfax were surveying the 484 acres of land on Dogue Creek that West had previously promised to sell to GW (see main entry for 28 May 1772). This tract extended west from the creek into Belvoir Neck, and because GW was primarily interested in the eastern part next to his mill, he agreed to sell Fairfax 72 acres of the land in the neck at the same rate he was to buy it from West: 25s. an acre, a total price of £90 (General Ledger BGeneral Ledger B, 1772–1793. Library of Congress, George Washington Papers, Series 5, Financial Papers., folio 63, 66). West deeded the full 484 acres to GW on 28 Oct. 1772, and within the next few months GW gave a deed to Fairfax for his 72 acres (deed of Charles West to GW, ViMtvL; General Index to Fairfax County Deeds for 1742–97, 218, Vi Microfilm).



 


25. Rid with Mr. Bryan Fairfax to look at some Land of his on Pohick. Tom Gist came this aftern.

	
   
   Bryan Fairfax was showing GW this 463½-acre tract on the South Run of Pohick Creek with the hope that GW would pay off his £160 bill of exchange in return for it, but GW declined to accept the deal (Fairfax to GW, 3 Aug. and 2 Dec. 1772, DLC:GW; see “Remarks” entry for 8 Jan. 1772). Fairfax later sold the tract to Alexander Henderson of nearby Colchester for £166 (deed of Fairfax to Henderson, 16–17 April 1773, Fairfax County Deeds, Book K–1, 433–54, Vi Microfilm).



   
   Christopher Gist had a brother Thomas and a son Thomas. This Tom Gist is probably the son, who lived in southwest Pennsylvania on the main route to the Ohio country (BAILEY [5]Kenneth P. Bailey. Christopher Gist: Colonial Frontiersman, Explorer, and Indian Agent. Hamden, Conn., 1976., 154).



 


26. Went and resurveyed Wests Land—some mistake happening the first time. Mr. Gist & Mr. Vale. Crawford both went away this Morning.
 


27. Set of for Pohick Church and got almost there when word was brought that Mr. Massey was Sick. Returnd & found Nanny Peake & Biddy Fleming here who went away after Dinner.


   
   Bridget Fleming was an unmarried daughter of Thomas Fleming of Alexandria (will of Thomas Fleming, 7 April 1786, Fairfax County Wills, Book E–1, 160, Vi Microfilm).



 


28. At home all the forenoon. In the Afternoon Rid to the Ferry Plantn. the Mill and Dogue Run.
 


29. Rid to Muddy hole Doeg Run & Mill and to the Ditchers on the Race. In the Afternoon Prior Theobald came here and lodged.
 



30. Went to Colo. Fairfax’s & Dined. Returnd in the Eveng. Mr. Fitzhugh—Mr. Brown & Mr. Burwell came here in the Afternoon.


   
   Mr. Fitzhugh could be almost any of the many Mr. Fitzhughs living in Stafford or King George counties. Mr. Brown may be one of Dr. William Brown’s brothers. Mr. Burwell is probably one of the two younger Lewis Burwells. Colonel Burwell who came the next day is Robert Burwell, and John Fitzhugh is probably John Fitzhugh of Marmion, but may be John Fitzhugh (1727–1809) of Bell Air, Stafford County.



